IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


JOHN A. PARRISH & MARIA PARRISH                  : No. 412 EAL 2014
TUNGOL                                           :
                                                 :
                                                 : Petition for Allowance of Appeal from the
                v.                               : Order of the Superior Court
                                                 :
                                                 :
GILBERTO A. WILSON                               :
ANDSTROEHMANN'S LINE HAUL                        :
CO.--------------------------------------JOHN A. :
PARRISH & MARIA PARRISH TUNGOL :
                                                 :
                                                 :
                v.                               :
                                                 :
                                                 :
TAYSTEE BAKING CO., INDIVIDUALLY :
AS THE GENERALPARTNER OF, AND :
T/A STROEHMANN LINE HAUL, L.P., ET :
AL                                               :
                                                 :
                                                 :
PETITION OF: JOHN A. PARRISH AND :
MARIA PARRISH TUNGOL, H/W                        :


                                          ORDER


PER CURIAM

      AND NOW, this 31st day of December, 2014, the Petition for Allowance of

Appeal is DENIED.